Citation Nr: 1522183	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-33 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record,


FINDING OF FACT

The Veteran has likely been unable to secure or follow substantially gainful employment as a result of his service-connected low back disability throughout the claim period.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

II.  Analysis

The Veteran seeks entitlement to a TDIU.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, the Veteran is service-connected for s/p right total knee replacement, evaluated as 60 percent disabling; radiculopathy of the left upper extremity, evaluates as 30 percent disabling; intervertebral disc syndrome of the thoracolumbar spine, evaluated as 20 percent disabling; degenerative disc and joint disease of the cervical spine, evaluated as 20 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; and epididymitis, evaluated as 0 percent disabling.  His combined disability rating is 90 percent.  Therefore, the Veteran does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Specifically, the Veteran asserts that he is unable to bend or lift anything as a result of surgery of the neck performed on September 9, 2011.  See January 2012 VA Form 21-4138.

The Board notes that the relevant evidence of record post-surgery includes VA examination reports, VA treatment records and statements from the Veteran.  

In a March 2012 rating decision the RO granted a temporary total evaluation due to surgical and additional treatment necessitating convalescence for the Veteran's service connected degenerative disc disease, degenerative joint disease, and cervical spine for surgery he underwent on September 9, 2011.  Subsequently, in a June 2012 rating decision the RO assigned an additional period of temporary evaluation of 100 percent effective January 1, 2012 to April 1, 2012 based on the Veteran's September 9, 2011 surgery.

In August 2011 the Veteran was afforded a VA general medical examination to determine the effect, if any his service connected disability had on his ability to secure or follow a substantially gainful occupation as a result of service connected disabilities.  The Veteran reported that he was currently employed as a factory worker.  He also reported that he had missed 4 weeks of work due to appointments for a neck condition.  The examiner opined that the Veteran's service-connected bilateral knee disability and back disability precluded physical employment due to decreased mobility and problems with lifting, carrying, lack of stamina, and pain, however his disability does not prevent sedentary employment.  Additionally, the examiner opined that the Veteran's service connected epididymitis disability has resolved and it did not preclude him from securing and maintaining physical or sedentary employment.

During a June 2012 VA examination of the neck and spine the Veteran reported that he lost his job due to his inability to work because of a neck condition, surgery, and convalescence.  The VA examiner acknowledged the Veteran underwent a cervical discectomy on September 9, 2011 and noted that the Veteran was released to return to work on March 29, 2012, finding that the Veteran will have difficulty with reaching, carrying, lifting, and gripping due to pain.

As indicated above, the Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of a neck condition.  In determining whether a veteran is indeed unemployable, consideration may not be given to impairment caused by non-service-connected disabilities.  The Veteran is not service connected for a neck condition, so he does not meet the criteria for a TDIU based on a neck condition, a nonservice-connected disability.  

An April 2013 VA treatment record shows the Veteran reported that he is employed in construction but was currently laid off.  Id.

A June 2013 VA treatment record shows the Veteran reported that he experienced some pain but medication was helpful and he will try to continue working.  Id.

During the February 2015 hearing, the Veteran and his wife testified about the difficulties he experiences due to his service-connected disabilities.  The Veteran's representative also explained that he did not return to work as indicated in the November 2013 statement of the case.  See Hearing Transcript at 7.  The Veteran stated that he has had 10 surgeries on his right knee and a total knee replacement.  Id. at 3.  At his last job, he was required to walk up and down the stairs, which caused his knee to swell.  As a result he would often have to leave work early to attend a doctor's appointment or due to the swelling, missing at least two days a week from July to September 2013 before he was eventually laid off.  Id. at 5-6.  He also explained that he is unable to walk for a long period without having to stop and rest.  Specifically, the Veteran stated that he is unable to walk around the grocery store without having to stop and rest.  Id. at 3.  The Veteran explained the impact his service-connected disabilities had on his daily activities.  He stated that there were some days where he was unable to get out of bed due to his service-connected spine disability.  He is unable to lift any heavy objects or perform maintenance around his home that requires the use of a ladder.  Id. at 6-7.  The Veteran's wife explained that he is in constant pain and therefore, unable to really help her around the house with daily chores.  She stated that often he is unable to get out of the bed and experienced difficulty sleeping.  She also stated that at times the Veteran will lay in the bed hurting because nothing that he tries really relieved his pain.  Id. at 7-8.

The Board acknowledges the Veteran's contentions that his service-connected disabilities affect his ability to obtain employment.  Specifically, he maintains that
"[a]ny job [he] could get there will be bending and lifting."  See January 2012 VA Form 21-4138.  The Board finds these lay statements to be competent, credible, and probative, and has considered them in rendering this decision.  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  The Board has considered the Veteran's contentions and finds the evidence of record does demonstrate that the Veteran meets these criteria. 

Additionally, the July 2012 VA examiner acknowledged the Veteran underwent a cervical discectomy on September 9, 2011 and noted that the Veteran was released to return to work on March 29, 2012, finding that the Veteran will have difficulty with reaching, carrying, lifting, and gripping due to pain.

The criteria for entitlement to TDIU for compensation purposes require that the Veteran be unable to obtain and maintain substantially gainful employment due to service-connected disabilities alone, without consideration of any nonservice-connected disabilities or the Veteran's age.  

For the foregoing reasons, the Board finds that entitlement to a TDIU rating is warranted.  Accordingly, the Veteran's claim for TDIU is granted.
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is granted subject to the laws and regulations governing the award of compensation benefits.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


